Citation Nr: 1451202	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-45 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for tinea pedis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for Athlete's feet and assigned an initial noncompensable rating effective August 7, 2008.

Thereafter, the Veteran underwent a VA examination in December 2008 and the RO reconsidered his claim in a July 2009 rating decision, which recharacterized the disability on appeal as tinea pedis and confirmed the noncompensable rating.  Thereafter, the Veteran entered a notice of disagreement as to the propriety of the assigned noncompensable rating in August 2009.  As such notice of disagreement is timely as to the November 2008 rating decision, the Board finds that the issue on appeal stems from the initial rating assigned in such decision.  Consequently, the issue as characterized as shown on the title page of this decision.  Thereafter, the RO issued a statement of the case in October 2009 and the Veteran perfected his appeal in November 2009.

On his November 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge in Washington, D.C.  He was scheduled for a hearing in October 2014 and was notified of the date, time, and location of the hearing in August 2014.  A review of the Veterans Appeals Control and Locator System reveals that the Veteran failed to appear for his scheduled Board hearing.  Therefore, the claim will be processed as though the request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, in addition to the Veteran's representative's October 2014 Appellant's Brief, they contain VA treatment records dated through February 2014 and an April 2014 report of VA examination, both of which were considered by the agency of original jurisdiction (AOJ) in the May 2014 supplemental statement of the case.  Other documents contained in the electronic files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

For the entire period of appeal, the Veteran's tinea pedis is manifested by itching, scaling, and maceration of the skin and is treated with topical creams, involves less than five percent of the entire body or of exposed areas affected, and does not require systemic therapy.


CONCLUSION OF LAW

The criteria for an initial compensable rating for tinea pedis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7813, 7806 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As relevant to the Veteran's underlying service connection claim, a September 2008 letter, sent prior to the November 2008 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, the November 2008 rating decision granted service connection for Athlete's feet (subsequently recharacterized as tinea pedis) and assigned an initial noncompensable rating, effective August 7, 2008.  The Veteran subsequently appealed with respect to the propriety of the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for Athlete's feet (subsequently recharacterized as tinea pedis) was granted and an initial rating assigned in the November 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.            38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment records, post-service VA treatment records, and lay statements in support of his claim have been associated with the record.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

In conjunction with his claim on appeal, the Veteran was afforded VA examinations in December 2008 and in April 2014.  Neither the Veteran nor his representative has alleged that either examination is inadequate for rating purposes.  Moreover, the Board finds that such examinations are adequate in order to evaluate the Veteran's service-connected tinea pedis as they included an interview with the Veteran, a review of VA treatment records, and a full physical examination, addressing the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this regard, while the VA examiners did not review the full claims file, the Board finds that such does not invalidate the examinations as the current level of severity is presently at issue and the examiners not only conducted an examination of the Veteran, but they also conveyed pertinent medical findings stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  Furthermore, the April 2014 examiner did consider the Veteran's VA treatment records and, upon a review of the claims file, such does not show a different or increased symptomatology other than that reflected at the December 2008 or April 2014 VA examination.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

After considering the evidence of record in a light most favorable to the Veteran, for the reasons stated below, the Board finds that an initial compensable rating for tinea pedis is not warranted.  

The Veteran's service-connected tinea pedis is rated under Diagnostic Code 7813 at a noncompensable level (zero percent rating).  38 C.F.R. § 4.118, Diagnostic Code 7813.  In this regard, as will be discussed further below, such diagnostic code provides that dermatophytosis, which includes ringworm of the feet, i.e., tinea pedis, is to be rated based on the predominant disability and the RO determined that the Veteran's tinea pedis was most appropriately rated as analogous to dermatitis or eczema under Diagnostic Code 7806.  See 38 C.F.R. § 4.20. 

Specifically, 38 C.F.R. § 4.118, Diagnostic Code 7813 states that dermatophytosis is to be rated as disfigurement of the head, face, or neck (under Code 7800); scars (under Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (under Code 7806) depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2014).  Here, the clinical record reflects that the Veteran's tinea pedis of the bilateral feet is most appropriately evaluated as dermatitis under Diagnostic Code 7806 as there is no evidence or allegation that the disability involves any area on the body other than the feet, or that there are resulting scars.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a noncompensable rating is warranted when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.

In a September 2008 statement both the Veteran's mother and sister stated that the Veteran had blisters and painful itchy sores on his feet that he treated with medication purchased over-the-counter at a drug store.  In his August 2009 notice of disagreement, the Veteran reports that his "feet will not heal, no matter what medicine I use."  None of the statements given by the Veteran or his family members indicated that the Veteran's skin condition was located anywhere other than his feet or that he required systemic therapy such as corticosteroids or other immunosuppressive drugs.

During a December 2008 VA examination, it was noted that the Veteran reported using a topical cream and the examiner determined that the tinea pedis involved less than one percent of the Veteran's total body surface.  

VA treatment records dated through February 2014 show that the Veteran has been treated for a rash between his toes on several occasions.  Treatment for his condition included Tinactin powder, Lotrimin solution, Ketoconazole 2% cream, clotrimazole solution, and povidine iodine ointment.  There is no indication in his VA treatment records that the Veteran's skin condition has spread beyond his feet or required treatment beyond topical therapy.

In April 2014, the Veteran underwent a second VA skin examination, at which time he reported scaling of the skin of both feet and maceration between the toes.  It was noted that, on occasion, the it became raw between the toes and hurts, and was worse during the summer.  During this examination, the VA examiner noted that during the past twelve months the Veteran used 2% Ketoconazole cream on either a constant or near constant basis to treat his tinea pedis.  There was no other treatment during the preceding twelve months reported at this examination.  The VA examiner also indicated that the total affected area of the Veteran's body was less than 5 percent of which none was considered an exposed area.  The VA examiner noted bilateral maceration between toes 3-4 and 4-5; however, scaling was not present during this examination and no additional abnormality or impairment associated with the Veteran's tinea pedis was found.

On review of the foregoing evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected tinea pedis is productive of criteria warranting a compensable rating.  In this regard, while the Veteran, sister, and mother have competently and credibly described symptoms such as itching, scaling, and maceration of the skin, the evidence does not show that there is involvement of at least five percent of the entire body or that any exposed areas are affected.  

Furthermore, the Veteran's treatment in the past 12 months has not included intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs and the clinical records on file do not reflect that intermittent systemic therapy is required.  The Veteran has only reported, and the record only reflects, a use of topical medications to treat tinea pedis of the bilateral feet.  Such treatment does not qualify as "systemic therapy" because systemic therapy involves treatment via oral or intramuscular delivery.  In this regard, 'systemic' is defined as pertaining to or affecting the body as a whole, and 'therapy' is defined as the treatment of disease.  Dorland's Illustrated Medical Dictionary (30th ed. 2003), pgs. 1848, 1896.  In light of such definitions, it is clear that systemic therapy requires the use of medications, in this case such must either be corticosteroids or immunosuppressive drugs, that treat the body as a whole.  The Veteran's medications are topical in nature only and is used solely to treat his feet.  Therefore, the Board finds that such does not qualify as systemic therapy and a compensable rating is not warranted on this basis.

Additionally, in reaching this determination, the Board has carefully considered the Veteran's and his family members' contentions with respect to the nature of his service-connected skin disability and notes that such lay testimony is competent to describe certain symptoms associated with this disability, to include the aforementioned itching, scaling, and maceration of the skin.  Furthermore, the Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of his tinea pedis.  As such, while the Board accepts the Veteran's and his family members' testimony with regard to the matters they are competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his service-connected tinea pedis.   

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected tinea pedis; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  See Fenderson, supra.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected tinea pedis with the established criteria found in the rating schedule and finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disability is rated.  Specifically, the rating criteria contemplates the specific symptoms the Veteran experiences as a result of his tinea pedis, i.e., itching, scaling, and maceration of the skin, as well as size of the body and exposed areas affected and the types of treatment.  There are no additional symptoms of his tinea pedis that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, as noted during the April 2014 VA examination, the Veteran's skin condition does not impact his ability to work and he has not alleged, and the evidence does not otherwise show, that his tinea pedis renders him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

Therefore, the Board finds that an initial compensable rating for tinea pedis is not warranted.  In reaching this decision, the Board finds that the preponderance of the evidence is against the Veteran's claim and the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial compensable rating for tinea pedis is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


